DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee Eubanks on 04/25/2022.

The application has been amended as follows: 

In The Claims:

Claim 1 has been amended to read:

1. (currently amended) A fracturing system comprising:
a fracturing manifold;
a fracturing tree; and
a fluid conduit coupled between the fracturing manifold and the fracturing tree to enable receipt of fracturing fluid by the fracturing tree from the fracturing manifold through the fluid conduit, wherein the fluid conduit includes a first rigid pipe segment at a first end of the fluid conduit, a second rigid pipe segment at a second end of the fluid conduit opposite the first end, and at least one flexible pipe segment between the first rigid pipe segment and the second rigid pipe segment, and wherein the first rigid pipe segment is connected to receive fracturing fluid from the fracturing manifold, the at least one flexible pipe segment is positioned to convey the received fracturing fluid between the first rigid pipe segment and the second rigid pipe segment, the second rigid pipe segment is connected to output the received fracturing fluid toward the fracturing tree, the fluid conduit has a bore diameter between four and eight inches, the fluid conduit is constructed to flow fracturing fluid at 10–15 ksi operating pressure, and the at least one flexible pipe segment includes a flexible polymeric outer pipe body and a flexible wear liner within the flexible polymeric outer pipe body to reduce erosion of the flexible polymeric outer pipe body from flow of the received fracturing fluid through the at least one flexible pipe segment.

Claim 13 has been amended to read:

13. (currently amended) A method comprising:
coupling a fluid conduit having an outer body to one of a fracturing manifold or a fracturing tree, wherein the outer body includes a first rigid pipe at one end of the outer body, a second rigid pipe at an opposite end of the outer body, and a flexible polymeric pipe between the first rigid pipe and the second rigid pipe, and wherein the fluid conduit has a bore diameter between four and eight inches, and the fluid conduit includes a flexible wear liner within the flexible polymeric pipe to protect an interior surface of the outer body from erosive wear from flow of fracturing fluid through the fluid conduit;
bending the outer body and the flexible wear liner at a flexible portion of the flexible polymeric pipe to facilitate alignment of the fluid conduit between the fracturing manifold and the fracturing tree; and
coupling the fluid conduit to the other of the fracturing manifold or the fracturing tree;
wherein the fluid conduit completes a fluid connection between the fracturing manifold and the fracturing tree so that fracturing fluid at 10–15 ksi operating pressure can be routed between the fracturing manifold and the fracturing tree through the fluid conduit to fracture a well.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the phrases “so that fracturing fluid at 10-15 ksi operating pressure can be routed” and “the fluid conduit is constructed to flow fracturing fluid at 10–15 ksi operating pressure,” are being interpreted to mean that the conduit is designed to carry fluid at these pressures without failure. 
US 20160304170 A1 discloses flexible sections 122 with the pressure and diameter as claimed (pgph. 20) but fails to disclose what sections 122 are made from and this tubing is for a riser and is not suitable for connection between and frac manifold and frac tree. 
US 3508768 A discloses high pressure flexible tubing (claim 1) which could be used for fracturing with a synthetic rubber liner 32 which is a polymer. However, this tube is only rated to 6000 psi and is intended to carry air not frac fluid and also fails to meet the diameter requirements.
References such as US 2934095 A which disclose the structure of the invention but are not designed for high-pressure use or are otherwise not suitable for use as a “fracturing line” (which is being given the weight of a line used for conveying fracturing fluids at the high pressures used for fracturing wellbores) will not be considered applicable art.
US 5135698 A discloses lining pipelines or flowlines (which could obviously include fracturing lines and flexible fracturing lines such as those of Kajara US 20130284455 A1) with a polymeric liner (fig. 1, col. 1 |. 45-50, table 1 in cols. 5, 6), but there is no indication that Kajara or the liner would withstand the pressure claimed or meet the diameter requirement.
Kajara US 20130284455 A1 fails to disclose at least the liner.

US 8110741 B2 discloses coiled tubing, which is used as a fracturing line in some cases, having a polymeric liner 106 (col. 15 Il. 1-4), figs. 5, 6. US 6004639 A also discloses this in col. 11 Il. 7-12, figs. 1, 20, but these configurations also fail to meet the diameter and pressure requirement as well as the rigid sections with a flexible section between connecting between a manifold and frac tree.
US 20100032031 A1 discloses flexible pipe 114 but there is no liner and this is a low-pressure section of the fracturing system.
US 20110030963 A1 discloses flexible tubing 14 for fracturing but fails to disclose the composition of the tubing or the diameter or pressure rating.
Overall, there were very few references which specifically disclosed a flexible fracturing line and no references which had the rigid end connectors and a lining with the diameter and pressure capabilities claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/26/2022